DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2020. The Examiner respectfully disagrees with Applicant’s argument that there would not be a magnitude of difference that would impose a serious burden to meaningfully search and examine claims 1 and its dependents and claim 11 and its dependents. A patient control system which includes a search query and menu output responsive to the search query is a significantly different requirement than a control system that utilizes and analyzes short hand commands. Although there is overlap of certain basic elements of the patient support, the prior art needed to reject the corresponding claim sets will most likely require different prior art and different prior art searches, therefore creating a significant burden. 
Regarding Applicant’s arguments of traversal submitted 29 June 2020 with respect to the Species I and II, the Examiner has examined the claims comprising inputs using a virtual keyboard as well as the freeform type input.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2003/0052787), hereinafter referred to as D1, in view of Park et al. (US 2016/0274789), hereinafter referred to as Park. 
Regarding Claim 1: D1 discloses a patient support system comprising: a patient support apparatus (bed 402 of D1); a user interface configured to receive an input from a user (display 24 as described in paragraphs [0099] and [0113] of D1), […] and a controller in communication with said user interface and said information output device, said controller being configured to:(a) receive an input signal from said user interface […] from the user to said user interface (mattress controller coupled to computer 12 and used to provide turn assist, continuous lateral rotation therapy, percussion and vibration therapy, normal inflation, max inflation as described in paragraph [0114] of D1); […]
D1 does not disclose said input comprising a search query; an information output device configured to provide a search result and an instruction to the user with said search result related to an operational function of said patient support apparatus; the controller configured to receive an input signal from said user interface based on said search query and (b) determine said search result corresponding to said operational function of the patient support apparatus responsive to said search query; (c) transmit an output signal to provide said search result to the user with said information output device; and (d) receive a user selection from said search result with said user interface.  
However, Park teaches an electronic apparatus and method of executing application thereof comprising: a user interface configured to receive an input from a user said input comprising a search query; an information output device configured to provide a search result and an instruction to the user with said search result related to an operational function of said patient support apparatus; and a controller in communication with said user interface and said information output device, said controller being configured to:(a) receive an input signal from said user interface based on said search said search query from the user to said user interface (b) determine said search result corresponding to said operational function of the patient support apparatus responsive to said search query; (c) transmit an output signal to provide said search result to the user with said information output device; and (d) receive a user selection from said search result with said user interface (see at least paragraph [0007] of Park which teaches “the electronic device includes: a touch-screen for receiving user inputs and displaying a keyboard interface including a virtual input keypad and an outer area; and a controller for controlling: the display of the keyboard interface in response to a first user input; the display of the second user input, received by via the virtual input keypad, on the output area; the determination of a data attribute of the second user input; the display of a menu including one or more applications corresponding to the data attribute; and the execution of an application selected by a third user input, from among the one or more applications included in the menu.” And paragraphs [0024]-[0032] of Park which explains the search function, attribute determining unit, and application executing unit).
One having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of Park to the electronic apparatus (computer 12 with display 24 of D1) for the purpose of providing users with more intuitive and efficient operations in activating applications in the devices (see at least paragraph [0004] of Park).
Regarding Claim 2: D1 in view of Park make obvious the patient support system of claim 1, wherein said controller is further configured to transmit a control signal for controlling said operational function of the patient support apparatus based on the user selection (Park teaches “the execution of an application selected by a third user input, from among the one or more applications included in the menu.” And paragraphs [0024]-[0032] of Park which explains the search function, attribute determining unit, and application executing unit; D1 teaches a controller capable of controlling operational functions of a patient support as described in paragraph [0114] of D1). One having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of Park to D1 by enabling the touch screen of D1 to include a search feature and menu output for enabling the user to select a desired function to control for the purpose of providing users with more intuitive and efficient operations in activating applications in the devices (see at least paragraph [0004] of Park).
 Regarding Claim 3: D1 in view of Park make obvious the patient support system of claim 2, wherein said patient support apparatus further comprises at least one operational device in communication with said controller with said operational device configured to receive said control signal and control said operational function based on said control signal (see paragraph [0114] of D1 which describes controlling a mattress controller coupled to computer 12 which provides turn assist, continuous lateral rotation therapy, percussion and vibration therapy, normal inflation, max inflation, and heel suspension using, for example, etc.).
Regarding Claim 4: D1 in view of Park make obvious the patient support system of claim 3, wherein said at least one operational device comprises one of a patient raising device, an immersion device, a patient turning device, a patient ingress/egress device, a lift device, a bed length extension device, a bed width extension device, a deck adjustment device, a low air loss device, a temperature device, an entertainment device, 
Regarding Claim 5: D1 in view of Park make obvious the patient support system of claim 1, further comprising a touchscreen display comprising said user interface and said information output device with said touchscreen display configured to display a virtual keyboard, and receive said search query from the user actuating virtual keys of said virtual keyboard (see paragraph [0075] of D1 which discloses “software operated by computer 12 may provide a keyboard emulation 26 on display 24 to permit a user to enter information into computer 12 using touch screen display 24” and paragraph [0007] of Park which teaches “the electronic device includes: a touch-screen for receiving user inputs and displaying a keyboard interface including a virtual input keypad and an outer area; and a controller for controlling: the display of the keyboard interface in response to a first user input; the display of the second user input, received by via the virtual input keypad, on the output area; the determination of a data attribute of the second user input; the display of a menu including one or more applications corresponding to the data attribute; and the execution of an application selected by a third user input, from among the one or more applications included in the menu.”).
Regarding Claim 6: D1 in view of Park make obvious the patient support system of claim 1, further comprising a touchscreen display comprising said user interface and said information output device and configured to display a search field, and a stylus configured to virtually write freeform within said search field (see paragraph [0075] of D1 and paragraph [0007] of Park which teaches “the electronic device includes: a touch-screen for receiving user inputs and displaying a keyboard interface including a virtual input keypad and an outer area; and a controller for controlling: the display of the 
Regarding Claim 8: D1 in view of Park make obvious the patient support system of claim 1, wherein said controller is further configured to determine a user menu based on the user selection from said search result, and transmit a display signal to said information output device to display said user menu (see paragraph [0007] of Park which teaches “the electronic device includes: a touch-screen for receiving user inputs and displaying a keyboard interface including a virtual input keypad and an outer area; and a controller for controlling: the display of the keyboard interface in response to a first user input; the display of the second user input, received by via the virtual input keypad, on the output area; the determination of a data attribute of the second user input; the display of a menu including one or more applications corresponding to the data attribute; and the execution of an application selected by a third user input, from among the one or more applications included in the menu.”). 

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2012/0215360), hereinafter referred to as D2, in view of Park. 
Regarding Claim 1: D2 discloses a patient support system (see Figs. 1-12 of D2) comprising: a patient support apparatus (patient support 10 of D2); a user interface configured to receive an input from a user (see Fig. 10 showing user interfaces 46-68 and paragraph [0007] of D2 which discloses “The patient support system also includes a control system that electronically controls one or more of the features of the patient 
D2 does not disclose said input comprising a search query; an information output device configured to provide a search result and an instruction to the user with said search result related to an operational function of said patient support apparatus; receive an input signal from said user interface based on said search query from the user to said user interface or (b) determine said search result corresponding to said operational function of the patient support apparatus responsive to said search query; (c) transmit an output signal to provide said search result to the user with said information output device; and (d) receive a user selection from said search result with said user interface.
However, Park teaches an electronic apparatus and method of executing application thereof comprising: a user interface configured to receive an input from a 
One having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of Park to one or more of the input-output devices of D2 for the purpose of providing users with more intuitive and efficient operations in activating applications in the devices (see at least paragraph [0004] of Park).
Regarding Claim 2: D2 in view of Park make obvious the patient support system of claim 1, wherein said controller is further configured to transmit a control signal for controlling said operational function of the patient support apparatus based on the user 
 Regarding Claim 3: D2 in view of Park make obvious the patient support system of claim 2, wherein said patient support apparatus further comprises at least one operational device in communication with said controller with said operational device configured to receive said control signal and control said operational function based on said control signal (see paragraph [0045] of D2).
Regarding Claim 4: D2 in view of Park make obvious the patient support system of claim 3, wherein said at least one operational device comprises one of a patient raising device, an immersion device, a patient turning device, a patient ingress/egress device, a lift device, a bed length extension device, a bed width extension device, a deck adjustment device, a low air loss device, a temperature device, an entertainment device, and a lighting device (see paragraph [0045] of D2 which describes controlling bed movement, adjustment, and articulations, to, for example, change the position or orientation of the deck or frame, adjust the length of the bed, and/or adjust the width of the bed with the user interface). 
Regarding Claim 6: D2 in view of Park make obvious the patient support system of claim 1, further comprising a touchscreen display comprising said user interface and 
D2 does not explicitly disclose a search field but Park discloses a search field (see at least Fig. 2 of Park). One having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of Park to D2 by incorporating a search field and enabling the user to search for specific functions resulting in a menu with search results for the purpose of providing users with more intuitive and efficient operations in activating applications in the devices (see at least paragraph [0004] of Park).
Regarding Claim 7: D2 in view of Park make obvious the patient support system of claim 6, wherein said touchscreen display is further configured to display letters and/or numbers comprising said search query corresponding to the virtual freeform writing (see at least paragraph [0086] of D2 which discloses “The handwritten message may be converted to a digital text message”). 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 or D2 in view of Park, further in view of Dispensa et al. (US 2017/0329872), hereinafter referred to as Dispensa.
Regarding Claims 9 and 10: 
However, Dispensa teaches a user interface (see paragraph [0045] of Dispensa which describes a user interface for submitting a query) and a controller receiving an input signal from said user interface based on said search said search query from the user to said user interface (see paragraph [0186] of Dispensa which describes the control interface 3158 receiving commands from the display interface 3158) (b) determine said search result corresponding to said operational function of the patient support apparatus responsive to said search query (see paragraph [0045] of Dispensa which describes a user interface for submitting a query); (c) transmit an output signal to provide said search result to the user with said information output device; and (d) receive a user selection from said search result with said user interface controller is further configured to rank said search result based on determined relevance to said search query (see at least paragraph [0045] of Dispensa) and wherein said controller is further configured to determine a confidence threshold of said search result (see paragraph [0072] of Dispensa which teaches ranking search results based on a confidence score), and transmit said output signal to provide a portion of said search result above said confidence threshold (see paragraph [0074] of Dispensa which teaches a confidence threshold value for the search results).
One having ordinary skill in the art at the time the invention was filed would find it obvious to modify the controller and user interface of D1 or D2 in view of Park to rank the search results and determine a threshold valve for the search results for the purpose of providing details of the relevance of the search results to the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619